Citation Nr: 0639424	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a back disorder and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in July 2002 and 
November 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

In February 2004, the Board issued a decision denying 
entitlement to service connection for a back disorder.  Such 
decision was affirmed by the Court of Appeals of Veterans 
Claims (Court) in May 2006.  However, while the Board's 
decision was pending before the Court, the veteran filed an 
application to reopen his claim of entitlement to service 
connection for a back disorder in June 2004.  Such was denied 
in a November 2004 rating decision, which the veteran 
subsequently appealed to the Board.  Also, in February 2004, 
the Board remanded the issues of entitlement to service 
connection for PTSD and entitlement to an initial in excess 
of 10 percent for bilateral tinnitus.  Such now return to the 
Board for appellate review. 

Pertinent to the veteran's application to reopen his claim of 
entitlement to service connection for a back disorder, the 
Board notes that the March 2005 supplemental statement of the 
case issued during the course of the appeal determined that 
new and material evidence had been received and denied 
service connection on the merits.  However, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits, see 38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); see also Barnett v. Brown, 8 Vet. App. 1 (1995), 
and as such, the issue has been characterized as shown on the 
first page of this decision.  

With regard to the veteran's tinnitus claim, the Court issued 
a decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
that reversed a decision of the Board that concluded that no 
more than a single 10 percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under pre-June 13, 2003, regulations.  VA 
disagreed with the Court's decision in Smith and appealed 
this decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of VA imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  On June 19, 2006, the Federal Circuit 
issued a decision in the appeal of Smith v. Nicholson, 451 
F.3d 1344 (Fed.Cir. 2006).  As a consequence of that holding, 
on July 10, 2006, the Secretary rescinded the stay that had 
been imposed on all claims affected by Smith, and directed 
the Board to resume adjudication of the previously stayed 
claims.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  In a final decision dated in February 2004, the Board 
denied entitlement to service connection for a back disorder. 

3.  Evidence added to the record since the final February 
2004 Board denial is neither cumulative nor redundant of the 
evidence of record at the time of the decision and raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a back disorder.

4.  Asymptomatic scoliosis was noted at service entrance.

5.  No acquired back disorder was manifested during service, 
at discharge, or for many years thereafter.  

6.  The veteran does not currently have a back disorder of 
service origin.

7.  The veteran did not engage in combat with the enemy.

8.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.

9.  The veteran does not have PTSD as the result of a 
verified stressor from service. 

10.  The veteran is already in receipt of a 10 percent 
rating, the schedular maximum under Diagnostic Code 6260, for 
service-connected bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The February 2004 Board decision is final; new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  A back disorder not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006). 

3.  PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

4.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for service-connected bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (prior and subsequent to June 13, 2003); 
Smith v. Nicholson, 451 F.3d 1344 (Fed.Cir.2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

With regard to the veteran's claim for an initial rating in 
excess of 10 percent for bilateral tinnitus, the Board notes 
that the Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  In the instant case the facts are not in 
dispute.  Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change.  Therefore, because no reasonable possibility exists 
that would aid in substantiating this claim, any deficiencies 
of VCAA notice or assistance are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for a back disorder is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.  With regard to the merits of this issue, as 
well as the veteran's claim of entitlement to service 
connection for PTSD, the Board finds that, for the following 
reasons, VA has satisfied it's duties to notify and assist 
the veteran.

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  With regard to the 
veteran's PTSD claim, he was provided with a VCAA 
notification letter in April 2002, prior to the initial 
unfavorable AOJ decision issued in July 2002.  The veteran 
was also provided with a VCAA letter in March 2004.  
Pertinent to his back claim, the veteran was provided with 
VCAA notification in August 2004, prior to the initial 
unfavorable AOJ decision issued in November 2004.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the April 2002, 
March 2004, and August 2004 letters advised the veteran of 
the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  Additionally, such letters informed the veteran of the 
evidence necessary to substantiate his service connection 
claims.  Pertinent to the fourth element, the March 2004 and 
August 2004 letters advised him that, if he had any evidence 
in his possession that pertained to his claims to send it to 
VA.  Additionally, in a March 2006 letter, the veteran was 
advised of the evidence necessary to establish a disability 
rating as well as an effective date for the disabilities on 
appeal in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, the veteran's service 
medical and personnel records, private physician statements, 
and VA treatment records were reviewed by both the RO and the 
Board in connection with adjudication of his claims.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claims.  

The Board notes that the veteran has not been provided with 
VA examinations in order to determine whether his claimed 
PTSD or back disorder is related to his military service.  
However, the Board finds that such examinations are not 
necessary to decide the veteran's claims.  In the absence of 
a verified stressor from service, there is no competent basis 
upon which to conclude that the veteran's current PTSD is 
related to service.  Regarding his claimed back disorder, any 
current medical opinion linking such to his military service 
would necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of treatment or 
complaints for any injury to the back or for any back 
pathology in service, there is no competent basis upon which 
to conclude that the veteran's current back disorder is 
related to service.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's service connection claims without 
further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Back Disorder

The veteran contends that he injured his back on active duty 
in 1966 while he was cleaning fuel pipes.  In the 
alternative, he alleges that he aggravated a pre-existing 
back disorder during his military service.  As such, the 
veteran claims that service connection is warranted for such 
disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
3.306(a)(b)(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.	Reopening the Claim

In a February 2004 decision, the Board denied entitlement to 
service connection for a back disorder.  In reaching such 
decision, the Board observed that, at the time the veteran 
entered military service, asymptomatic scoliosis was noted.  
The Board further found that no acquired back disability was 
manifested during service, at discharge, or for many years 
thereafter, and, therefore, the veteran did not currently 
have a back disability of service origin.  In reaching such 
decision, the Board considered the veteran's service 
personnel and medical records and a November 2002 letter from 
R. Wells, PA-C.  

The Board noted that, at the time of pre-enlistment, the 
veteran complained of having a bad back.  His service 
enlistment examination included note of asymptomatic 
scoliosis without note of other back disability.  Such 
records did not otherwise reflect treatment or complaints for 
any injury to the back or for any back pathology, to include 
scoliosis or back pain.  The Board pointed out that, in fact, 
a December 1968 notation indicated that the veteran had been 
examined for discharge and found suitable for transfer.  
Thus, the Board determined that the veteran's service records 
failed to demonstrate the existence of any back disability at 
discharge.

The Board further found that the post-service record was 
negative for any complaints, findings or diagnosis of any 
back disability for decades after service.  The Board noted 
PA Wells' report in which he indicated that the veteran 
currently had a back disability manifested by pain and leg 
weakness with motion limitation.  PA Wells identified no 
specific diagnosis.  

In the February 2004 decision, the Board noted that PA Wells 
reported review of the veteran's "chart," at one point 
citing to records from Dr. Hrnicek, a previous provider, and 
also indicating that medical records, possibly service 
records, were "scant and very difficult to follow."  The 
Board observed that it was unclear what documents were 
reviewed and that the history set out in the November 2002 
letter was inconsistent with available service records.  
Specifically, PA Wells noted that the veteran had no 
identifiable congenital disease, etc., despite service 
medical notation of scoliosis.  PA Wells indicated that the 
veteran should not have been admitted to the military due to 
his back discomfort and chronic pain, but does not address 
the specific military finding of only asymptomatic scoliosis.  
PA Wells then continued to note several back injuries during 
service requiring evaluation by a medical examiner and that 
after service the veteran tried to farm but ended up having 
surgery on his back for a herniated disc.  The Board observed 
that none of this information was available in the current 
claims file.  PA Wells concluded that the veteran's back 
problems were "enhanced significantly" by activities 
reported by the veteran as having occurred during his 
military service.

In the February 2004 decision, the Board found that, when 
reviewed side by side with actual service records, that it 
was clear that PA Wells' statements were based on review of 
the veteran's medical chart and recorded history as opposed 
to documentation made contemporary with service. 

Thus, in the February 2004 decision, the Board found that the 
only post-service medical evidence lacked probative value in 
the face of service records showing no more than asymptomatic 
scoliosis at entrance and no evidence of any back disability 
during service or at discharge.  The Board determined that 
this was particularly so due to the lack of any credible 
evidence of a continuity of back problems since service, with 
the available record instead suggesting that the veteran 
returned to work in farming and only sought benefits for back 
problems decades later.  The Board concluded that there was 
no competent medical evidence available that demonstrated the 
existence of a current back disability that had its onset 
during, was aggravated during, or is otherwise causally 
related to service.  As such, the Board denied service 
connection for a back disorder.

Following the issuance of the Board decision in February 
2004, the veteran appealed the denial to the Court.  In May 
2006, the Court affirmed the Board's decision.  As such, the 
February 2004 Board decision is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003) [(2006)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claim of 
entitlement to service connection for a back disorder in June 
2004, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2006), 
applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the February 2004 Board decision, statements from Drs. 
Harrahill and Tomhave, as well as T.J., B.S., and B.S. have 
been received.  An April 2004 statement from T.J., a fellow 
servicemember, reflects that, when the veteran was cleaning 
out contaminated fuel tanks, he injured his back and spent 
time in the clinic and on bed rest.  May 2004 statements from 
B.S., the veteran's wife, and B.S., the veteran's brother, 
reveal that the veteran suffered from a bad back.  The 
veteran's wife indicated that he irritated his back in 
September 2000 and, thereafter, had surgery.  Both the 
veteran's wife and his brother stated that he had originally 
injured his back during his military service when he was 
cleaning out fuel tanks.  

In May 2004, Dr. Harrahill stated that the veteran came to 
his office days earlier with back pain.  Dr. Harrahill 
indicated that, having looked through the veteran records, he 
had recurrent back pain.  It was noted that the veteran 
served from 1966 to 1969 and first injured his back during 
such time.  Dr. Harrahill reported that the veteran was 
cleaning out pipes at his station and felt something give in 
his back.  He was taken to the hospital, evaluated, and 
placed on light duty for a week.  Dr. Harrahill stated that 
he saw no indication that the veteran had any specific X-
rays, MRI scans, etc., but based on his symptoms at the time, 
he had radiculopathy, which meant disc herniation.  Dr. 
Harrahill further indicated that the veteran was currently 
status post-back surgery with recurrent back pain and 
radiculopathy.  Dr. Harrahill opined that "[i]t is with 
reasonable medical certainty, we assume his injury in the 
[s]ervice in 1966 was the origin of his chronic low back 
pain."  

In December 2004, Dr. Tomhave stated that he had reviewed the 
veteran's military medical record from the time of his 
induction in October 1965 until his discharge in 1969.  Dr. 
Tomhave indicated that such revealed that, at the time of his 
induction, the veteran was noted to have mild scoliosis and 
also had an injury while in the service in 1966.  Dr. Tomhave 
stated that, after reviewing the veteran's military medical 
records, "it is in my opinion that [the veteran's] chronic 
back pain could have been agitated and exacerbated by [his] 
military service just by the mere nature of the activities 
required for military service in training and duty."

The Board concludes that the evidence received since the 
February 2004 decision is new in that it was not previously 
of record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  Specifically, the new evidence includes opinions by 
physicians regarding whether the veteran has a back disorder 
that is related to his military service.  The Board observes 
that the new evidence tends to prove a previously 
unestablished fact necessary to substantiate the underlying 
claim of service connection for a back disorder.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for a back disorder is reopened.  

B.	Merits of the Claim

Upon a review of the merits of the veteran's claim, the Board 
finds that service connection for a back disorder is not 
warranted.  The veteran has alleged that he injured his back 
on active duty in 1966 while he was cleaning fuel pipes.  
However, as will be discussed below, the Board finds that the 
veteran's report of an in-service back injury is not credible 
in light of the fact that his contemporaneous service medical 
records are silent regarding back symptomatology, he had a 
negative clinical evaluation of the spine on his December 
1968 separation examination, and the lapse of time between 
service and when he first sought post-service treatment.  As 
a result of such a finding, the medical opinions based on the 
veteran's reported history of an in-service back injury are 
not competent.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its earlier decisions in Swann v. Brown, 5 Vet. App. 
229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Id. at 179.  In Kowalski, the Court declared, 
however, that the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history provided by the veteran, and instead must evaluate 
the credibility and weight of the history upon which the 
opinion is predicated.  Id.  Recently, in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), the Court, citing 
Kowalski, as well as Swann and Reonal, emphasized that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history 
provided by the veteran.  Id. at 432-33.  (Emphasis in 
original).  In Coburn, the Court held that the Board erred in 
failing to assess the veteran's credibility in reporting the 
statements to the medical examiner.  Id. at 433.  

As indicated previously, the Board finds the veteran to be 
not credible with regard to his reported in-service back 
injury.  Upon a review of his service medical records, mild 
asymptomatic scoliosis was noted at the veteran's pre-
induction examination.  The Board also notes that T.J. 
reported that the veteran injured his back during his 
military service.  However, the veteran's service medical 
records do not otherwise reflect treatment or complaints for 
any injury to the back or for any back pathology, to include 
scoliosis or back pain.  Additionally, his December 1968 
separation examination reflected that his spine was normal 
upon clinical evaluation. As such, there is no evidence that 
the veteran's scoliosis increased in severity, or the veteran 
otherwise sought treatment for a back injury, during service.  
Also, there is no post-service evidence that the veteran was 
treated for a back disorder prior to November 2002.  The 
Board notes that such a lapse in time between the initial 
injury and subsequent complaints of claimed residuals is 
significant.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.;  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).   Therefore, based on 
the preceding, the Board finds that the veteran's report of 
an in-service back injury is not credible.

The statements submitted by PA Wells, Dr. Harrahill, and Dr. 
Tomhave reflect that the veteran was post-back surgery with 
recurrent back pain and radiculopathy.  However, there is no 
competent evidence that the veteran's current back disorder 
is related to his military service.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Such determination 
includes accounting for evidence which it finds to be 
unpersuasive.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  

PA Wells, Dr. Harrahill, and Dr. Tomhave have offered 
opinions that the veteran's current back disorder was 
incurred in or aggravated by his military service.  However, 
such opinions are not competent evidence as they are 
unsupported by the veteran's contemporaneous service medical 
records, which fail to show treatment for back complaints, 
and appear to be based on history supplied by the veteran.  
Moreover, as discussed previously, the Board has determined 
that the veteran's report of an in-service back injury is not 
credible.  Therefore, any medical opinion based on such 
history is not competent.  As such, the Board is not bound to 
accept such medical opinions.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann, supra; Reonal, supra; and Guimond v. 
Brown, 6 Vet. App. 69 (1993); Pond v. West, 12 Vet. App. 341 
(1999).  Therefore, there is no competent medical opinion 
demonstrating the existence of a current back disability that 
had its onset during, was aggravated during, or is otherwise 
causally related to the veteran's military service.  

The Board has also considered the lay statements offered by 
the veteran, T.J., B.S., and B.S; however, such is not 
competent evidence since laypersons are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's back disorder and service, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disorder.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.

III.  PTSD

The veteran states that while on active duty service in Japan 
and Vietnam, he witnessed a plane crashing into a mountain.  
He reports that he was part of the volunteer group sent to 
retrieve the bodies.  The veteran has also stated that he 
witnessed other planes being shot down.  He states that he 
currently has trouble sleeping without medication and is 
constantly reliving his experience of retrieving the bodies.  
He complains of having difficulty getting onto an airplane 
and that he  experiences nightmares.  Therefore, the veteran 
contends that he is entitled to service connection for PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  With 
regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A March 2002 psychological evaluation from Dr. Canell 
reflects that the veteran reported experiencing sleep 
difficulties, flashbacks, nightmares, anxiety, depression, 
and avoidance of crowds.  Dr. Canell noted that the veteran 
served in Iwakuni, Japan, where he flew missions to Vietnam, 
which included supplying combat troops with food and 
supplies.  It was observed that, during such time period, the 
veteran was a stand out target because the Viet Cong knew 
precisely what airplanes such as his were delivering.  Dr. 
Canell noted that the veteran witnessed other planes shot 
down with the inevitable result of seeing the horror of the 
crews dying in agony.  It was also observed that, in 1967, 
the veteran was sent out to retrieve bodies from airplanes 
and helicopters that had been shot down.  Dr. Canell reported 
that the veteran saw the bodies, with some still alive and 
others with horrific fatal injuries, including burning and 
missing body parts.  Dr. Canell diagnosed, as relevant, 
chronic PTSD.

Based on the foregoing, the Board finds that the veteran has 
a current diagnosis of PTSD.  Additionally, Dr. Canell 
indicated that, under the circumstances of all of the 
features the veteran reported, superimposed on his rather 
horrific experiences in Japan and Vietnam, resulted in a 
diagnosis of PTSD.  As such, the Board finds that there is a 
nexus opinion of record.  The remaining element of the 
veteran's PTSD claim is credible supporting evidence that the 
claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  With regard to this PTSD element, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).   

The veteran's DD 214 form reveals that he entered active 
service with the United States Navy on January 6, 1966, and 
was separated on December 20, 1968.  Such form indicates that 
the veteran had one year, five months, and twelve days of 
foreign and/or sea service.  His last duty assignment and 
major command was Marine Air Station, Iwakuni, Japan.  Such 
also reflects that he received the National Defense Service 
Medal and Air Force Outstanding Unit Award.  Such medals are 
not recognized as a decoration that may serve as evidence 
that the veteran engaged in combat.  

The veteran's service personnel records reflect that he 
served at the Marine Corps Air Station in Iwakuni, Japan, 
from June 25, 1967, to December 6, 1968.  Also, such show 
that, in January 1967, the veteran was awarded the Air Force 
Outstanding Unit Award for service with the Naval Air 
Transport Wing, Pacific, during the period June 15, 1964, to 
June 14, 1966.  Specifically, such citation indicated that 
the unit distinguished itself by exceptionally meritorious 
service in support of military operations during such time 
period.  Personnel of the unit performed with marked 
distinction in the airlift support of Southeast Asia 
operations and in some of the nation's largest air movements 
of troops and equipment.  While doing so, it was noted that 
members of the unit met the many challenges associated with 
their conversion from a passenger to the C-130 tactical 
aircraft and consistently overflew their programmed flying 
hours without an accident or incident.  

Therefore, the Board finds that the evidence of record does 
not support the conclusion that the veteran engaged in combat 
with the enemy.  Specifically, his personnel records are 
negative for any decoration or award signifying combat and 
such records fail to otherwise indicate combat experience.  
Based on the foregoing, the Board finds that the veteran did 
not engage in combat with the enemy.  Therefore, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, as here, the 
record must contain service records or other statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The veteran has contended that, while he was stationed in 
Iwakuni, Japan, during the summer of 1968 he witnessed a C-
130 plane crashing into a mountain and was sent to retrieve 
the bodies.  In support of such stressor, T.J., a fellow 
servicemember, submitted a statement in which he indicated 
that, during the winter of 1967-1968, a P-3 Orion with a full 
crew crashed into a mountain on a small island about 15 to 20 
miles from Iwakuni.  He stated that the entire crew of 19, 
whom were know by some or all of the veteran's unit, perished 
in the crash and the veteran was assigned to recover the 
bodies of those who died.  

In November 2005, the United States Army and Joint Services 
Records Research Center (JSRRC) reported that the veteran's 
claim was coordinated with the Naval Historical Center (NHC), 
Aviation Branch, Washington Navy Yard, Washington, D.C.  NHC 
indicated that, according to the Naval Air Transport Wing 
Pacific command historical reports for 1967 (dated June 6, 
1967), both the wing and the VR-8 squadron were to 
disestablish June 30, 1967.  The NHC also stated that there 
were 11 mishaps at Iwakuni during the period June 6, 1967, to 
December 6, 1968.  JSRRC indicated that, in order to conduct 
further research, the veteran should provide specific dates 
within a 60 day time period, the type of aircraft, the 
squadron designation the aircraft was assigned to, and full 
names of casualties.  

In January 2006, the veteran indicated that the naval 
aircraft that crashed was a P-3A and the crash occurred 
between November and early December 1967.  He further stated 
that, to the best of his recollection, approximately 12 
people were on board and one survived the crash, but later 
died from exposure.  The veteran stated that one of the 
crewman was nicknamed Red and had been assigned to either VP-
4 or VP-48 squadron.  In connection with such statement, the 
veteran submitted a photograph showing what appears to be 
plane wreckage behind an enclosed fence.  There is no 
identifying information contained in the picture, to include 
the location, dates, or description of the wreckage. 

Thereafter, the RO conducted further research that revealed 
that there was a VP-4 squadron, but no VP-48 squadron.  VP-4 
history from Patrol Squadron histories did not show that VP-4 
was deployed to Iwakuni during the veteran's designated time 
period of November to early December 1967.  Rather, such 
showed that they were deployed from January 31, 1967, to 
August 1, 1967, and from August 1, 1968, to February 1, 1969, 
to Iwakuni.  

As such, the Board finds that there is no evidence of record 
verifying the veteran's claimed in-service stressor of 
witnessing a plane crash and being a member of the crew sent 
to retrieve the bodies.  Therefore, inasmuch as VA is unable 
to confirm that the veteran's alleged stressor actually took 
place, he is unable to meet one of the criteria necessary in 
order to establish entitlement to service connection for 
PTSD.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.

IV.  Tinnitus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006). 

The veteran is service-connected for bilateral tinnitus and 
is currently assigned a 10 percent disability rating pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, effective February 
27, 2002.  The 10 percent rating is the maximum schedular 
rating for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  In January 2003, the veteran submitted a notice of 
disagreement as to the initially assigned 10 percent 
evaluation and argued that he was entitled to separate 
ratings for each ear.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court 
held that the pre-June 10, 1999, and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required that VA assign dual 
10 percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  VA thereafter appealed to 
the Federal Circuit.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed.Cir.2006), citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation of its own regulations, namely 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a veteran to 
a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under Diagnostic Code 6260, as in 
effect both prior and subsequent to June 13, 2003.  On this 
point the denial of the veteran's claim is based on a lack of 
entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2006), to include 38 C.F.R. § 3.321(b)(1) (2006).


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
back disorder is granted.

Service connection for a back disorder is denied.

Service connection for PTSD is denied. 

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


